DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 20, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a magnetostrictive sensor configured to be embedded within the material; a sensing unit configured to apply an excitation magnetic field to the material and the embedded sensor and to receive a response magnetic field that has passed through the material and the embedded sensor, wherein the sensing unit does not contact the material; and a device configured to determine a difference between the excitation magnetic field and the response magnetic field and to determine the strain within the material based upon that difference” (claim 1); “applying a force to the material; applying an excitation magnetic field to the material and the embedded sensor; receiving a response magnetic field that has passed through the material and the embedded sensor; determining a difference between the excitation magnetic field and the response magnetic field; and determining the strain within the material based upon the difference between the excitation magnetic field and the response magnetic field” (claim 14); “multiple layers of fiber material encapsulated within a polymer; and a magnetostrictive sensor embedded within the material between two layers of the material; wherein a magnitude of strain within the material can be determined by applying a force to the material, applying an excitation magnetic field to the sensor, and receiving a response magnetic field that reflects a magnetic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Godfrey (US Patent 10,837,805); Godfrey (US Patent 10,775,425); Miller et al. (US Patent 8,250,928); and Sanderson (US Patent 7,411,338) are the closest related prior art references, each being related to magnetostrictive sensors and their applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/John Bedtelyon/Primary Examiner, Art Unit 2874